 



Exhibit 10.4
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
    This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of May 24, 2007, and entered into by and among
ALLERGAN, INC. (the “Company”), the banks and other financial institutions
signatory hereto that are parties as Banks to the Credit Agreement referred to
below (the “Banks”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), CITICORP USA INC., as syndication agent,
and BANK OF AMERICA, N.A., as documentation agent.
Recitals
    A. The Company, the Banks, and the Agents have entered into that certain
Amended and Restated Credit Agreement dated as of March 31, 2006 (as heretofore
amended, the “Credit Agreement”), by and among the Company, the Eligible
Subsidiaries referred to therein, the Banks party thereto, the Administrative
Agent, Citicorp USA Inc., as syndication agent, and Bank of America, N.A., as
documentation agent. Capitalized terms used in this Amendment without definition
shall have the meanings given such terms in the Credit Agreement.
    B. The Company has requested certain modifications to the provisions of the
Credit Agreement.
    C. The Banks are willing to agree to the modifications requested by the
Company, on the terms and conditions set forth in this Amendment.
Agreement
    NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the Company and the Banks agree as follows:
    1. Amendments to the Credit Agreement.
      (a) The definition of “Termination Date” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Termination Date” means May 24, 2012, or such later date to which the
Termination Date may be extended pursuant to Section 2.20, or if any such date
is not a Euro-Currency Business Day, the next succeeding Euro-Currency Business
Day.
  (b) The following new Section 2.20 is added to the Credit Agreement:
  Section 2.20. Extension Option. (a) The Termination Date may be extended on
one or more occasions in the manner set forth in this Section for a period of
one year from the Termination Date then in effect. If the Company wishes to
request an extension of the Termination Date, the Company shall give written
notice to

1



--------------------------------------------------------------------------------



 



that effect to the Administrative Agent not less than 45 days nor more than
90 days prior to each anniversary of the date hereof that occurs on or prior to
the Termination Date then in effect, whereupon the Administrative Agent shall
promptly notify each of the Banks of such request. Each Bank will use its best
efforts to respond to such request, whether affirmatively or negatively, as it
may elect in its sole and absolute discretion, within 20 days of such notice to
the Administrative Agent. If any Bank shall not have responded affirmatively
within such 20-day period, such Bank shall be deemed to have rejected the
Company’s proposal to extend its Commitment and only the Commitments of those
Banks which have responded affirmatively shall be extended, subject to receipt
by the Administrative Agent of (i) counterparts of an extension agreement in a
form reasonably satisfactory to it (the “Extension Agreement”) duly completed
and signed by the Company, the Administrative Agent and all of the Banks which
have responded affirmatively and (ii) a certificate of a duly authorized officer
of the Company to the effect that, on and as of the effective date of such
extension and after giving effect thereto, the representations and warranties of
the Borrowers set forth in this Agreement are true in all material respects and
no Default has occurred and is continuing. No extension of the Commitments
pursuant to this Section 2.20 shall be legally binding on any party hereto
unless and until such Extension Agreement is so executed and delivered by the
Company and Banks having at least 66 2/3% of the aggregate amount of the
Commitments.
  (b) If any Bank rejects, or is deemed to have rejected, the Company’s request
to extend its Commitment, this Agreement shall terminate on the Termination Date
then in effect with respect to such Bank, and the Borrowers shall pay to such
Bank on such Termination Date any amounts due and payable to such Bank on such
date. On the date of termination of any Bank’s Commitment as contemplated by
this subsection (b), the respective participations of the other Banks in all
outstanding Letters of Credit shall be redetermined on the basis of their
respective Commitments after giving effect to such termination, and the
participation therein of the Bank whose Commitment is terminated shall
terminate; provided that the Borrowers shall, if and to the extent necessary to
permit such redetermination of participations in Letters of Credit within the
limits of the Commitments which are not terminated, prepay on such date a
portion of the outstanding Loans, and such redetermination and termination of
participations in outstanding Letters of Credit shall be conditioned upon their
having done so.

2



--------------------------------------------------------------------------------



 



  (c) The Administrative Agent shall promptly notify the Banks of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.20.
      (c) Section 3.02(e) is amended by the addition of the phrase “in all
material respects” immediately following the word “true.”
      (d) Section 4.04 of the Credit Agreement is amended by changing each
reference to the date “December 31, 2005” to “December 31, 2006”.
      (e) The definition of “Interest Coverage Ratio” and the text of
Section 5.09 of the Credit Agreement are deleted.
      (f) Section 8.06 of the Credit Agreement is amended by inserting the
following new clause (iv) immediately following clause (iii):
or (iv) any Bank has rejected, or is deemed to have rejected, the Company’s
request to extend the Commitments pursuant to Section 2.20 and such request has
been accepted by Banks having at least 66 2/3 % of the aggregate amount of the
Commitments,
      (g) The Pricing Schedule attached to the Credit Agreement (the “Existing
Pricing Schedule”) is deleted and replaced by the Pricing Schedule attached to
this Amendment (the “New Pricing Schedule”). The New Pricing Schedule shall
apply to interest and fees accruing under the Credit Agreement on and after the
date hereof. The Existing Pricing Schedule shall continue to apply to interest
and fees accruing under the Credit Agreement prior to the date hereof.
    2. Effectiveness. This Amendment shall be effective as of the date hereof
when the Administrative Agent shall have received from each of the Company and
the Banks a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to the Administrative Agent) that
such party has signed a counterpart hereof.
    3. Effect of Amendment; Ratification. From and after the date on which this
Amendment becomes effective, all references to the Credit Agreement shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby or
waived herein, the Credit Agreement and the Notes shall remain in full force and
effect, and all terms and provisions thereof are hereby ratified and confirmed.
The Company confirms that as amended hereby, each of the Credit Agreement and
the Notes is in full force and effect.
    4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
    5. Counterparts; Integration. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Amendment and
the Credit Agreement as amended hereby constitute the entire agreement and
understanding among the parties hereto

3



--------------------------------------------------------------------------------



 



and supersede any and all prior agreements and understandings, oral or written,
related to the subject matter hereof.
    6. Representations of Company. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 4 of
the Credit Agreement as amended hereby will be true in all material respects on
and as of the date of effectiveness of this Amendment and (ii) no Default will
have occurred and be continuing on such date.

4



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment
as of the date set forth above.

            ALLERGAN, INC.
      By:   /s/ Jeffrey L. Edwards         Name:   Jeffrey L. Edwards       
Title:   Exec. V.P., Finance and Business Development, CFO     

                  By:   /s/ James M. Hindman         Name:   James M. Hindman   
    Title:   Sr. V.P. Treasury, Risk and Investor Relations   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By:   /s/ Stephanie Parke         Name:   Stephanie Parke        Title:  
Executive Director   

 



--------------------------------------------------------------------------------



 



         

            CITICORP USA, INC.,
individually and as Syndication Agent
      By:   /s/ Carolyn Wendler         Name:   Carolyn Wendler        Title:  
Managing Director and Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
individually and as Documentation Agent
      By:   /s/ Jill J. Hogan         Name:   Jill J. Hogan        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory
Morgan Stanley Bank   

 



--------------------------------------------------------------------------------



 



         

            WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of William Street Commitment Corporation)
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.
      By:   /s/ Ling Li         Name:   Ling Li        Title:   Vice President 
 

 



--------------------------------------------------------------------------------



 



         

PRICING SCHEDULE
     Each of “Facility Fee Rate” and “Euro-Currency Margin” means, for any date,
the rate set forth below in the row opposite such term and in the column
corresponding to the “Status” and "Utilization” that exist on such date:

                                                                      Status    
Level I       Level II       Level III       Level IV       Level V       Level
VI      
Facility Fee Rate
      .0400 %       .0500 %       .0600 %       .0700 %       .1000 %      
.1500 %    
Euro-Currency Margin
                                                               
Utilization < 50%
      .1100 %       .1500 %       .1900 %       .2800 %       .3500 %      
.5000 %    
Utilization > 50%
      .1600 %       .2000 %       .2400 %       .3300 %       .4000 %      
.5500 %    

     For purposes of this Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Schedule:
     "Level I Status” exists at any date if, at such date, the Borrower’s Credit
Rating is A+ or higher by S&P or A1 or higher by Moody ‘s.
     "Level II Status” exists at any date if, at such date, (i) the Borrower’s
Credit Rating is A or higher by S&P or A2 or higher by Moody’s and (ii) Level I
Status does not exist.
     "Level III Status” exists at any date if, at such date, (i) the Borrower’s
Credit Rating is A- or higher by S&P or A3 or higher by Moody’s and (ii) neither
Level I Status nor Level II Status exists.
     "Level IV Status” exists at any date if, at such date, (i) the Borrower’s
Credit Rating is BBB+ or higher by S&P or Baa1 or higher by Moody’s and
(ii) none of Level I Status, Level II Status and Level III Status exists.
     "Level V Status” exists at any date if, at such date, (i) the Borrower’s
Credit Rating is BBB or higher by S&P or Baa2 or higher by Moody’s and (ii) none
of Level I Status, Level II Status, Level III Status or Level IV Status exists.
     "Level VI Status” exists at any date if, at such date, no other Status
exists.
     "Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.
     "Utilization” means at any date the percentage equivalent of a fraction
(i) the numerator of which is the aggregate outstanding principal amount of the
Loans and Letter of Credit Liabilities at such date, after giving effect to any
borrowing, issuance or payment on such date, and (ii) the denominator of which
is the aggregate amount of the Commitments at such date, after giving effect to
any reduction of the Commitments on such date. For purposes of this Schedule, if
for any reason any Loans or Letter of Credit Liabilities remain outstanding
after termination of the Commitments, the Utilization for each date on or after
the date of such termination shall be deemed to be 100%.

 



--------------------------------------------------------------------------------



 



     The Credit Ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from S&P’s and Moody’s, the rating to be used to determine which
Status applies is the higher of the two; provided that if the split is more than
one full category, one rating above the lower rating shall be used (e.g. A+/A3
results in Level II Status and A+/Baa1 in Level III Status).

2